Citation Nr: 0728071	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran is competent for VA purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a determination by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Paul, Minnesota, (hereinafter RO), finding the 
veteran to not be competent to handle the disbursement of VA 
funds.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2007 presentation to the Board, the veteran's 
representative requested that this case be remanded to the RO 
because the veteran has not been afforded a VA competency 
evaluation since June 2004.  With regard to this evaluation, 
fault was found with its thoroughness in earlier argument 
from the veteran's representative dated in November 1995.  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, a determination of 
incompetency will not be made without a definite expression 
regarding the question by responsible medical authorities.  
38 C.F.R. § 3.353(c).  In this regard, the law presumes 
competency, and where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).  As such, and given a 
review of the June 2004 evaluation in light of the 
contentions of the veteran's representative set forth the 
above, the RO upon remand will be requested to afford the 
veteran a field examination in order to determine whether the 
veteran is competent under these criteria.  See 38 C.F.R. § 
3.353(b).   

The veteran has also not been provided with proper notice as 
required by law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2006).  He has not received a 
letter containing the elements necessary to fulfill the duty 
to notify the veteran of the information necessary to 
substantiate his claim for a rating of competency, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He must also be told to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He 
must be provided information regarding effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO will 
be requested to provide the veteran with proper notice in 
light of the necessary development set forth above.  

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  Provide the veteran with notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159.  This notice should 
include the information needed to 
substantiate his claim of competency for 
VA purposes; the evidence or information 
he should submit; the information or 
evidence that VA will obtain; and 
information as to effective dates.  The 
notice should also tell the veteran to 
submit any pertinent evidence in his 
possession.  

2.  Undertake all development action 
indicated by the veteran's response.  
This is to include, whether or not he 
responds, a VA field examination to 
assess the veteran's social, economic and 
industrial adjustment, and ability to 
administer funds without limitation.  The 
entire claims folder and a copy of this 
REMAND must be made available the field 
examiner.  Associate the field 
examination report with the claims 
folder.

3.  After the above actions have been 
accomplished, schedule the veteran for a 
VA psychiatric examination to determine 
whether he has the mental capacity to 
contract or to manage his affairs, 
including the disbursement of funds 
without limitation.  The entire claims 
folder and a copy of this REMAND must be 
made available to the psychiatrist.  The 
complete rationale for the opinion should 
be provided.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If the claim is denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



